UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2255


GREG GIVENS,

                      Plaintiff – Appellant,

          v.

MAIN STREET FINANCIAL SERVICES CORPORATION, Holding company
for Main Street Bank; REBECCA RANDOLPH; RICHARD LUCAS;
WILLIAM CRISWELL; KEVIN GESSLER; KEITH C. GAMBLE; PULLIN,
FOWLER, FLANAGAN, BROWN & POE, PLLC; CITY OF WHEELING, West
Virginia, individually and collectively,

                      Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:10-cv-00027-FPS-JSK)


Submitted:   May 19, 2011                      Decided:   May 23, 2011


Before TRAXLER, Chief Judge, and KEENAN, Circuit Judge. *


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Greg Givens, Appellant Pro Se. Keith C. Gamble, PULLIN, FOWLER,
FLANAGAN, BROWN & POE, PLLC, Morgantown, West Virginia;

     *
       This opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d).
Nathanial Adam Kuratomi, JENKINS FENSTERMAKER, PLLC, Huntington,
West Virginia; Stephen Mark Fowler, PULLIN, FOWLER, FLANAGAN,
BROWN & POE, PLLC, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Greg Givens appeals from the district court’s order

remanding    his   complaint     to     state   court,    vacating      a    previous

sanctions order against Givens, and denying Givens’ motions for

sanctions and appointment of counsel.               Givens’ appellate claims

regarding the sanctions order against him and his request for

appointment of counsel are moot, given that the sanctions order

was    vacated     and     the   case     remanded       at     Givens’      request.

Accordingly, we dismiss this portion of the appeal.

            Turning      to   Givens’    appeal   from        the   denial       of   his

motion for sanctions against Defendants, we have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                Givens v. Main Street

Fin.   Servs.,     No.   5:10-cv-00027-FPS-JSK       (N.D.W.         Va.    Oct.      28,

2010).     We deny Givens’ motion to strike Appellees’ brief.                         We

dispense    with    oral      argument    because    the        facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                          3